Citation Nr: 1432295	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to October 20, 2009, and greater than 20 percent thereafter, for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969 and additional Reserve service, including a period of active duty from June 13-27, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim for a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.  The Veteran disagreed with this decision in July 2009.  He perfected a timely appeal in January 2010 and requested a Travel Board hearing which was held at the RO before a Veterans Law Judge in October 2010.

In May 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's Social Security Administration (SSA) records.  These records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2011 rating decision, the RO assigned a higher 20 percent rating effective October 20, 2009, to the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  Having reviewed the voluminous record evidence, the Board finds that the issue on appeal is as stated on the title page of this decision.

After the Veterans Law Judge who held the October 2010 Travel Board hearing subsequently retired from the Board, the Veteran was notified in June 2014 correspondence that he was entitled to another Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.707 (2013).  The Veteran responded in July 2014 by requesting a new videoconference Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated.

As noted in the Introduction, in response to correspondence from the Board notifying him of his right to a new Board hearing before a different Veterans Law Judge, the Veteran requested a new videoconference Board hearing at the RO.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

